                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

NITA MICHELLE CHANDLER                                                              PLAINTIFF

V.                                                 CIVIL ACTION NO. 1:19-CV-185-SA-DAS

THE HARTFORD                                                                      DEFENDANT

                                     ORDER OF RECUSAL

       The above styled and numbered case was assigned to United States District Judge Sharion

Aycock on October 17, 2019. Judge Aycock, on her own motion, hereby RECUSES herself from

this cause.

       It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge.

       This, the 18th day of October, 2019.

                                                     /s/ Sharion Aycock
                                                    UNITED STATES DISTRICT JUDGE
